              Case 2:20-cv-00792-RSM Document 10 Filed 07/20/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MATTHEW JOHN HARRISON,

 9                              Petitioner,                 CASE NO. C20-792 RSM

10           v.                                             ORDER OF DISMISSAL

11   ADAM FORTNEY,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The habeas petition is DENIED without prejudice and issuance of a certificate of

18   appealability is DENIED.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 20th day of July, 2020.

21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE



     ORDER OF DISMISSAL - 1
